UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 01-60809
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                versus

                          CURTIS GLINSEY,

                                                  Defendant-Appellant.


          Appeal from the United States District Court
            for the Northern District of Mississippi
                        (2:98-CR-10-1-D)

                          January 8, 2003

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Curtis Glinsey, pro se (post-appeal and post-denial of § 2255

relief), appeals the denial of: a 28 U.S.C. § 455 recusal motion;

and a FED. R. CIV. P. 60(b) motion seeking reconsideration of denial

of a motion for a copy of a sealed order connected to Glinsey’s

prosecution (pleaded guilty).

     Glinsey’s speculative, unsupported allegations of bias are

insufficient grounds for recusal.        See United States v. Miranne,



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
688 F.2d 980, 985 (5th Cir. 1982), cert. denied, 459 U.S. 1109

(1983).    Glinsey also asserts recusal is warranted because he may

call the district judge as a witness in other pending civil

actions.   This issue was not presented to the district court and,

thus, is not properly before our court.    See Varnado v. Lynaugh,

920 F.2d 320, 321 (5th Cir. 1991).

     Because Glinsey assigns no specific error to the district

court’s denial of his FED. R. CIV. P. 60(b) motion, this issue is

waived.    See Kansa Reinsurance Co., Ltd. v. Cong. Mortgage Corp.,

20 F.3d 1362, 1374 n.14 (5th Cir. 1994).

                                                       AFFIRMED




                                  2